Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

 DAVID POSCHMANN,

                 Plaintiff,
 v.                                                               CASE NO.

  SC LAKE PARK ASSOCIATES, LLLP,

                 Defendant.
                                             / *1

                                              COMPLAINT

         Plaintiff, DAVID POSCHMANN, by and through his undersigned counsel, hereby sues

  the Defendant, SC LAKE PARK ASSOCIATES, LLLP, for injunctive relief pursuant to the

  Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (hereinafter, the “ADA”) and in

  support thereof states as follows:

                                            JURISDICTION

          1.              This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendant's violations of Title III of the ADA.

                                                    VENUE

          2.              Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the property

  that is the subject of this action is situated within this district and the events giving rise to the

  claim asserted herein occurred in this district.

                                                    PARTIES

          3.              Plaintiff, David Poschmann, is an individual residing in this district who is over

  eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

  is substantially limited in performing one or more major life activities due to the amputation of
Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 2 of 6



 his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially

  equipped vehicle and has a valid disabled parking permit from the Florida Department of

  Highway Safety and Motor Vehicles. Plaintiffs access to the premises described below

  (hereinafter, the “Property”), and his full and equal enjoyment of the goods, services, facilities,

  privileges, advantages and/or accommodations offered at the Property were restricted and limited

  because of Plaintiff s disability and will be restricted in the future unless and until Defendant is

  compelled to cure the mobility-related ADA violations that exist at the Property, including those

  set forth in this Complaint.1Plaintiff intends to return to the Property soon to avail himself of the

  goods and services offered to the public at the Property.

          4.       Defendant transacts business within this judicial district within the State of

  Florida by, inter alia, being the owner and operator of the Property, a retail shopping center

  (including the adjoining grounds servicing the retail shopping center) commonly known as The

  Plaza At Lake Park with a Palm Beach County Property Appraiser Location Addresses of 1220

  Northlake Boulevard and 1224 Northlake Boulevard in Lake Park, Florida.

                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.       On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with1




  1 The term "ADA violations", as used herein, means that the physical elements at issue violated the ADA's
  regulations and the ADA Standards for Accessible Design, originally published in 1991, as well as the 2010
  Standards that became effective on March 15, 2012.



                                                          2
Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 3 of 6



 disabilities to ensure that the Federal government plays a central role in enforcing the standards

 set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

          6.       Places of public accommodation were provided with one and a half years from the

 enactment of the ADA to implement the requirements imposed by the ADA. The effective date

  of Title III of the ADA was January 26, 1992 (or January 26, 1993 if the defendant had ten or

  fewer employees and gross receipts of $500,000.00 or less).

          7.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

  to conform to these regulations on or before March 15, 2012.

          8.       The Property is a place of public accommodation pursuant to the ADA.

          9.       Most recently, in February, 2020 Plaintiff attempted to, and to the extent possible,

  accessed the Property but could not fully do so because of his disability due to the mobility-

  related ADA violations as well as Defendant's mobility-related discriminatory policies towards

  the disabled that exist at the Property that preclude and/or limit his access to the Property and/or

  the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

  including the ADA violations set forth in this Complaint.

           10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"2



  2 "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15,2012, and that comply
  with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
  required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
  §36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
  Standards.
Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 4 of 6



 for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

 places of public accommodation are in compliance with the mobility-related provisions of the

 ADA.

          11.     Plaintiff intends to visit the Property again in the near future in order to test the

  Property for compliance with the mobility-related provisions of the ADA and/or to utilize the

  goods, services, facilities, privileges, advantages and/or accommodations offered at the Property.

          12.     Defendant has discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations offered at the Property in violation of the ADA and will continue to

  discriminate against Plaintiff unless and until Defendant implements policies, consistent with the

  ADA, to accommodate the disabled and is compelled to remove all mobility-related barriers that

  exist at the Property, thus making the Property accessible to Plaintiff, as required by the ADA.

          13.     The mobility-related unlawful physical barriers and ADA violations encountered

  and/or known by Plaintiff which preclude or limit Plaintiffs ability (because of Plaintiff s

  disability) to access the Property and/or fully and equally enjoy the goods, services, facilities,

  privileges, advantages and/or accommodations of the Property, include (the applicable sections

  of the STANDARDS are also denoted3):

          a)       Non-compliant accessible routes including the path between the disabled person
                   parking spaces including those opposite Hobby Lobby and Burling Coat Factory
                   to the entrances to retail promenades in front of Hobby Lobby and Burlington
                   Coat Factory and a failure to safely connect the retail center with the public
                   sidewalk on Northlake Boulevard, excessive slopes and cross slopes and non-
                   compliant ramps (in violation of STANDARDS 206, 402, 403, and 404);

          b)       Non-compliant disabled person parking spaces and access aisles including those
                   opposite Hobby Lobby and Burlington Coat Factory due to excessive cross
                   slopes, lack of accessible connections to the retail promenade and lack of ground

  3 The 2010 Standards are denoted because the required remediation will occur after March 15, 2012 and thus must
  comply with these standards.


                                                          4
Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 5 of 6



                surfaces that are stable and firm (in violation of STANDARDS 208 and 502)
                and

         c)     Non-compliant curb ramps at the entrances to the retail promenade from the
                corresponding disabled person parking spaces including those opposite Hobby
                Lobby and Burlington Coat Factory (in violation of STANDARD 406).

         14.     The removal of the physical barriers, dangerous conditions and ADA violations

 set forth herein is readily achievable and is technically feasible. 42 U.S.C. § 12182(b)(2)(A)(iv)

 and 42 U.S.C. §12183(a)(2).

         15.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm

  and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendant is required to remove the mobility-related physical ADA violations as well as its

  mobility-related discriminatory policies towards the disabled that exist at the Property, including

  those set forth herein, and continually maintain the Property in an ADA compliant condition.

          16.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

          17.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  permanent injunctive relief to Plaintiff, including an Order compelling Defendant to implement

  policies, consistent with the ADA, to accommodate the disabled and to alter the property to make

  it readily accessible to and usable by Plaintiff as required by the ADA.

          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendant from continuing its mobility-related discriminatory practices,

  ordering it to implement policies, consistent with the ADA, to accommodate the disabled and to

  remove the mobility-related physical barriers to access and alter the subject Property to make it

  readily accessible to and usable by Plaintiff as required by the ADA, and continually maintain



                                                   5
Case 9:20-cv-80745-RAR Document 1 Entered on FLSD Docket 05/05/2020 Page 6 of 6



 the Property in an ADA compliant condition and awarding Plaintiff reasonable attorneys’ fees,

  litigation expenses, including expert fees, and costs.

                                                           s/Drew M. Levitt
                                                           DREW M. LEVITT, ESQ.
                                                           Florida Bar No. 782246
                                                           drewmlevitt@gmail .com
                                                           LEE D. SARKIN, ESQ.
                                                           Florida Bar No. 962848
                                                           Lsarkin@aol.com
                                                           4700 N.W. Boca Raton Boulevard
                                                           Suite 302
                                                           Boca Raton, Florida 33431
                                                           Telephone (561) 994-6922
                                                           Facsimile (561) 994-0837
                                                           Attorneys For Plaintiff




                                                     6
